Per Curiam,
This appeal is from a decree granting a preliminary-injunction to restrain the defendants until final hearing from holding a stockholders’ meeting for the election of officers of a corporation. The court had jurisdiction to make the decree complained of, Tunis v. Railroad, 149 Pa. 70; Jenkins v. Baxter, 160 Pa. 199, and we are not convinced that its discretion was, under the facts, improperly exercised. Upon an appeal from a decree granting or refusing a preliminary injunction'we look only to see if there were apparently reasonable grounds for the action of the court. If an appeal is taken from the final decree all questions involved will be open for consideration.
The appeal is dismissed.